DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-6, 8-15, 20, and 22-30 are pending in the current application.
Claim Objection
Claim 1 is objected to because of the following informalities:  
With regard to Claim 1, line 7, please change “maintaining a first focusing segment and at least one second focusing segment” to “maintaining the the at least one second focusing segment” for antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 10, 14, 15, 20, 22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773) in view of Collins et al (“Versatile capillary column temperature control using a thermoelectric array based platform”).






With regard to Claim 1, Murphy discloses a method of analyzing samples including loading a sufficient quantity of sample onto a trap column, heating the trap column and analytical column to cause at least some of the components to elute sequentially from the trap column to the analytical column and focus on the analytical column prior to eluting from the analytical column (Abstract). Murphy discloses introducing a sample volume into an inlet end of a liquid chromatography column (Abstract). Murphy discloses wherein the liquid chromatography column includes a first focusing segment proximal to the inlet end of the liquid chromatography column and a separation segment proximal to an elute outlet of the liquid chromatography column 
Murphy discloses maintaining the first focusing segment at a first temperature as the sample is introduced into the first focusing segment and subsequently heating the first focusing segment to a second temperature that is higher than the first temperature after the entire sample volume has been introduced into the first focusing segment ([0060]-[0062], during a loading step, the trap column has a temperature of 20°C and the separation column has a temperature of 35°C, and during elution (i.e., after the entire sample volume has been introduced into the focusing segment) the trap column has a temperature of 45°C and the separation column has a temperature of 35°C).
However, Murphy is silent to wherein the liquid chromatography column additionally comprises at least one second focusing segment located between the first focusing segment and the separation segment, and the method comprises maintaining the first focusing segment and the at least one second focusing segment at a first temperature as the sample is introduced into the first focusing segment; subsequently heating the first focusing segment to a second temperature that is higher than the first temperature while maintaining the at least one second focusing segment at the first temperature; and subsequently heating the at least one second focusing segment to a third temperature that is higher than the first temperature.
Collins presents a new direct contact platform for capillary column precise temperature control based upon the use of individually controlled sequentially aligned Peltier thermoelectric (TEC) units (Abstract). Collins discloses that rapid direct contact heating or cooling can be applied through an array of TEC units, which would consist of 
Collins discloses wherein the device includes at least two focusing segments (P4308/C2/Experimental Section, since each TEC unit was wired independently, two adjacent TEC units are capable of being two distinct focusing segments). 
Furthermore, cooling the at least two focusing segments and serially heating them after they are loaded with sample would be obvious from the method of Murphy ([0060]-[0063]). Finally, it would be obvious to one of ordinary skill in the art that additional focusing of broad bands of components from a sample in at least one second focusing segment would further narrow the bands of components, providing additional sensitivity and resolution (Murphy, [0018], [0049], [0050]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the liquid chromatography column of Murphy additionally comprises at least one second focusing segment located between the first focusing segment and the separation segment, and the method comprises maintaining the first focusing segment and the at least one second focusing segment at a first temperature as the sample is introduced into the first focusing segment; subsequently heating the first focusing segment to a second temperature that is higher than the first temperature while maintaining the at least one second focusing segment at the first 
With regard to Claim 3, Murphy discloses wherein the second temperature is at least 20°C greater than the first temperature ([0060]-[0062], with the first temperature at 20°C and the second temperature at 45°C, the difference between the second temperature and first temperature meets the claim limitations).
With regard to Claim 4, Murphy discloses wherein maintaining the focusing segment at a first temperature comprises cooling the focusing segment for approximately 90 seconds ([0068], in one example, the load time is 1.5 minutes or 90 seconds).
However, modified Murphy is silent to wherein maintaining the focusing segment at a first temperature comprises cooling the focusing segment for less than 30 seconds.
Collins discloses that the direct contact platform comprising Peltier thermoelectric units, as incorporated into modified Murphy, has an operating temperature range of between 15°C and 200°C with a ramp rate of approximate 400°C/minute (Abstract). It would be obvious to one of ordinary skill in the art that fast temperature ramp rates for both heating and cooling using the direct contact platform of Collins would substantially decrease overall run times (Page 4307, Column 1; Page 4308, Column 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Murphy to comprise maintaining the focusing segment at a first temperature comprises cooling the focusing segment for less 
With regard to Claim 5, Murphy discloses wherein the separation segment is not cooled ([0060]-[0071], the embodiments disclosed in [0060]-[0071] do not require the separation segment or analytical column to be cooled).
With regard to Claim 6, Murphy discloses wherein the liquid chromatography column is a capillary liquid chromatography column ([0051], [0068], capillary liquid chromatography column).
With regard to Claim 10, Murphy discloses further comprising introducing the sample volume into an inlet segment that is adjacent to the inlet end of the liquid chromatography column prior to introducing the sample volume into the focusing segment ([0076], the single liquid chromatography column will inherently have an inlet segment within the liquid chromatography column, which is adjacent to the inlet end of the liquid chromatography column).
With regard to Claim 14, Murphy discloses further comprising diluting the sample with a weak solvent ([0070], sample of 100 fmol/microliter enolase in 0.1% formic acid in 97/3 water/acetonitrile may be prepared by diluting a stock of 1 pmol/microliter enolase in 0.1% formic acid in 70/30 water/acetonitrile ten times). 
With regard to Claim 15, Murphy discloses wherein the first temperature is 30°C to -20°C ([0062], first trap column temperature of 20°C).
With regard to Claim 20, Murphy discloses wherein maintaining the focusing segment at a first temperature comprises cooling the focusing segment for 
However, modified Murphy is silent to wherein maintaining the focusing segment at a first temperature comprises cooling the focusing segment for less than 30 seconds.
Collins discloses that the direct contact platform comprising Peltier thermoelectric units, as incorporated into modified Murphy, has an operating temperature range of between 15°C and 200°C with a ramp rate of approximate 400°C/minute (Abstract). It would be obvious to one of ordinary skill in the art that fast temperature ramp rates for both heating and cooling using the direct contact platform of Collins would substantially decrease overall run times (Page 4307, Column 1; Page 4308, Column 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Murphy to comprise maintaining the focusing segment at a first temperature comprises cooling the focusing segment for less than 30 seconds, as taught by Collins, in order to substantially decrease the overall run time.
With regard to Claim 22, Murphy discloses wherein the first temperature is 30°C to -20°C ([0062], first trap column temperature of 20°C).
With regard to Claims 25 and 26, modified Murphy is silent to wherein the second temperature and the third temperature are the same (Claim 25), or wherein the second temperature and the third temperature are different (Claim 26).
Murphy discloses maintaining the first focusing segment at a first temperature as the sample is introduced into the first focusing segment and subsequently heating the first focusing segment to a second temperature that is higher than the first temperature 
Murphy also discloses that the temperature differential is chosen in order to provide optimum narrowing of component bands ([0063]), and that different temperatures may be selected in order to improve focusing and other characteristics ([0066]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the second temperature and the third temperature are the same (Claim 25), or wherein the second temperature and the third temperature are different (Claim 26), as taught by Murphy, in order to optimize narrowing of component bands.
With regard to Claims 27 and 29, Murphy discloses wherein heating the first focusing segment to a second temperature comprises heating the first focusing segment for less than 1000 seconds ([0068], in one example, the load time is 1.5 minutes or 90 seconds).
With regard to Claims 28 and 30, Murphy discloses wherein maintaining the focusing segment at a first temperature comprises cooling the focusing segment for approximately 90 seconds ([0068], in one example, the load time is 1.5 minutes or 90 seconds).

Collins discloses that the direct contact platform comprising Peltier thermoelectric units, as incorporated into modified Murphy, has an operating temperature range of between 15°C and 200°C with a ramp rate of approximate 400°C/minute (Abstract). It would be obvious to one of ordinary skill in the art that fast temperature ramp rates for both heating and cooling using the direct contact platform of Collins would substantially decrease overall run times (Page 4307, Column 1; Page 4308, Column 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of modified Murphy to comprise maintaining the focusing segment at a first temperature comprises cooling the focusing segment for less than 60 seconds, as taught by Collins, in order to substantially decrease the overall run time.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773) in view of Collins et al (“Versatile capillary column temperature control using a thermoelectric array based platform”), as applied to the claims above, and in further view of Pursch (US 2009/0173146).
With regard to Claim 8, modified Murphy discloses all the limitations in the claims as set forth above. Murphy discloses that the gradient mobile phase program is run for 30 minutes on an analytical column ([0068]). However, modified Murphy is silent to wherein separation of the sample volume is completed in less than three minutes.
Pursch discloses a temperature programmed low thermal mass fast liquid chromatography (LC) system capable of high throughput and low power consumption in 
It would have been obvious to one of ordinary skill in the art for wherein separation of the sample volume is completed in less than three minutes by routine optimization of the flow rate, column length, mobile phase composition, and temperature, in order to achieve higher analysis throughput to meet LC analytical requirements.
Claims 9, 12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773) in view of Collins et al (“Versatile capillary column temperature control using a thermoelectric array based platform”), as applied to the claims above, and in further view of Vorm (US 2011/0252873).
With regard to Claim 9, modified Murphy discloses all the limitations in the claims as set forth above. However, modified Murphy is silent to wherein the first focusing segment and the at least one second focusing segment each contain particles having an average particle diameter that is larger than the average particle diameter of particles contained in the separation segment.
Murphy discloses that a separation column (separation segment) may have 1.7 µm particles and a trap column (focusing segment) may have 5 µm particles ([0051]). Thus, Murphy discloses wherein the focusing segment contains particles having an average particle diameter that is larger than the average particle diameter of particles contained in the separation segment.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the first focusing segment and at least one second focusing segment of modified Murphy to contain particles having an average particle diameter that is larger than the average particle diameter of particles contained in the separation segment, as taught by Murphy and Vorm, in order to increase the resolution between analytes of interest in the separation segment.
With regard to Claim 12, modified Murphy discloses all the limitations in the claims as set forth above. However, modified Murphy is silent to wherein the first focusing segment has a length that is 1 to 50 percent of the total length of the sum of the first focusing segment length, the second focusing segment length, and the separation segment length.
Vorm discloses a method for thermally focusing the elution times of compounds of a liquid chromatography system comprising a pre-column and a separation column as well as to provide a liquid chromatography system (Abstract). Vorm discloses that the capacity of the pre-column for enriching samples may be increased by making the length of the trap or pre-column from 1% to 300% of the length of the separating 
Furthermore, Murphy provides an example in which the trap column has a 20 mm length and the separation column has a 100 mm length ([0051]), which corresponds to a length of the trap column of 16.6% of the total length of the sum of the trap column and the separating column. In modified Murphy, if each trap column has a 20 mm length and the separation column has a 100 mm length, the length of the first focusing segment would be 14%.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first focusing segment of modified Murphy has a length that is 1 to 50 percent of the total length of the sum of the first focusing segment length, the at least one second focusing segment length, and the separation segment length, as taught by Vorm and Murphy, in order to increase the capacity of the first focusing segment for enriching samples.
With regard to Claim 24, modified Murphy discloses all the limitations in the claims as set forth above. However, modified Murphy is silent to wherein the second focusing segment has a length that is 1 to 50 percent of the total length of the sum of the first focusing segment length, the second focusing segment length, and the separation segment length.

Furthermore, Murphy provides an example in which the trap column has a 20 mm length and the separation column has a 100 mm length ([0051]), which corresponds to a length of the trap column of 16.6% of the total length of the sum of the trap column and the separating column. In modified Murphy, if each trap column has a 20 mm length and the separation column has a 100 mm length, the length of the second focusing segment would be 14%.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the second focusing segment of modified Murphy has a length that is 1 to 50 percent of the total length of the sum of the first focusing segment length, the at least one second focusing segment length, and the separation segment length, as taught by Vorm and Murphy, in order to increase the capacity of the first focusing segment for enriching samples.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773) in view of Collins et al (“Versatile capillary column temperature control using a thermoelectric array based platform”), as applied to the claims above, and in further view of Wirth (US 2013/0193051).
With regard to Claim 11, modified Murphy discloses all the limitations in the claims as set forth above. For the purpose of examination, the inlet segment is examined as part of the focusing segment.
Murphy discloses further comprising wherein the device further comprises a sample injection element adjacent to the inlet end of the liquid chromatography column ([0013], a typical capillary-scale chromatographic system will have a pump and injector adjacent to the liquid chromatography column). Murphy discloses wherein a capillary separation column may optionally contain ethylene bridged hybrid particles and a trap column may optionally contain silica particles ([0051]). Murphy further discloses that analytical column contain particles, typically silica-based, functionalized with a variety of functional moieties ([0004]).
However, modified Murphy is silent to wherein the inlet segment contains noninteracting, nonporous silica spheres.
Wirth discloses improved methods for packing a chromatographic column (Abstract). Wirth discloses that suitable chromatography columns include fused silica capillary and acrylic chromatography columns, and that suitable chromatographic separation material for a particular application may include, but is not limited to, silica, silane-treated silica, polystyrene particles, nonporous silica particles, porous silica 
Wirth establishes equivalency of nonporous silica particles and porous silica particles. As instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the silica particles in the focusing segment and inlet segment from modified Murphy with nonporous silica particles, since such modification would have involved a mere substitution of known equivalent structures. A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.06.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773) in view of Collins et al (“Versatile capillary column temperature control using a thermoelectric array based platform”), as applied to the claims above, and in further view of Broeckhoven et al (“Maximizing robustness and throughput in liquid chromatography by using pressure-controlled operation”).
With regard to Claim 13, modified Murphy discloses all the limitations in the claims as set forth above. Murphy discloses constant flow rates for flow through a trapping column and a separation column ([0068]). However, modified Murphy is silent to wherein the sample is associated with a mobile phase and the method further comprises applying a constant pressure to the mobile phase throughout a retention time period of the sample volume in the first focusing segment, second focusing segment, and the separation segment.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the sample is associated with a mobile phase and the method further comprises applying a constant pressure to the mobile phase throughout a retention time period of the sample volume in the first focusing segment, second focusing segment, and the separation segment, as taught by Broeckhoven, in order to reduce analysis time by 10-30% without reducing separation selectivity.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2012/0171773) in view of Collins et al (“Versatile capillary column temperature control using a thermoelectric array based platform”) and Broeckhoven et al (“Maximizing robustness and throughput in liquid chromatography by using pressure-controlled operation”), as applied to the claims above, and in further view of Pursch (US 2009/0173146).
With regard to Claim 23, modified Murphy discloses all the limitations in the claims as set forth above. Murphy discloses that the gradient mobile phase program is run for 30 minutes on an analytical column ([0068]). However, Murphy is silent to wherein separation of the sample volume is completed in less than three minutes.
Pursch discloses a temperature programmed low thermal mass fast liquid chromatography (LC) system capable of high throughput and low power consumption in a capillary LC column (Abstract). Pursch discloses that LC analysis times are a function 
Furthermore, Broeckhoven, as stated in Claim 13, discloses that analysis time can be reduced by 10-30% by switching from constant flow-rate mode to a constant pressure gradient elution mode (Page 1).
It would have been obvious to one of ordinary skill in the art for wherein separation of the sample volume is completed in less than three minutes by routine optimization of the pressure, column length, mobile phase composition, and temperature, as taught by Pursch and Broeckhoven, in order to achieve higher analysis throughput to meet LC analytical requirements.
Response to Arguments
Applicant’s arguments filed 7 October 2021, with respect to the rejection of Claim 1 under Murphy has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Furthermore, Applicant’s arguments with respect to the rejection of cancelled Claim 16 under Murphy and Collins have been fully considered. Please see rejection of amended Claim 1 under Murphy and Collins above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777